Exhibit 10.19


greendotheaderwidegreen.jpg [greendotheaderwidegreen.jpg]
November 3, 2016


By Electronic Mail
Brett Narlinger
Dear Brett:
The purpose of this letter is to set forth in writing the terms of your offer of
employment with Green Dot Corporation (the "Company"). This offer and your
employment relationship will be subject to the terms and conditions of this
letter.
Your employment with the Company will commence on November 28, 2016 (the "Start
Date") and your title will be Chief Revenue Officer. In this position, you will
report directly to Steve Streit, Chief Executive Officer of the Company. This
position is based at the Company's offices in Pasadena, California, but your job
duties may require travel as needed.
1.
Annual Salary. Your initial annual base salary will be $440,000, less applicable
withholdings, payable bi-weekly in accordance with the Company's normal payroll
practices. Adjustments to salary or other compensation, if any, will be made by
the Compensation Committee of the Company (the "Compensation Committee"),
subject to any other approvals required under applicable law.



2.
Annual Bonus Opportunity. In addition to your annual salary, you will be
eligible to receive an annual bonus of up to 100% of your annual base salary,
which will be based on the Executive Officer metrics determined at the time the
2017 Executive Officer Bonus Plan is adopted by the Compensation Committee. This
bonus (and any other bonus for which you may become eligible) will be paid out
in accordance with the Company's standard bonus practices and policies
(including, but not limited to, the requirement that you be employed by the
Company on the date bonuses are regularly paid out to Company employees).



3.
Restricted Stock Units. The equity portion of your annual compensation will
include at least $620,000 worth of Performance-based Restricted Stock Units
("PSUs") as approved and granted to you in the first quarter of each year by the
Company's Compensation Committee. The actual dollar amount of each year's grant
will based upon the annual compensation survey of Green Dot Corporation's
compensation peer group as presented and prepared by the Company's compensation
consultant. While the dollar amount of the grant could be higher, depending on
the results of the survey and the decision of the Compensation Committee, the
size of the grant will not be less. These PSUs will be granted under, and are
subject to the






--------------------------------------------------------------------------------







terms and conditions of, the Company's 2010 Equity Incentive Plan (the "Plan")
and the PSU agreement pursuant to which the PSU grant will be made. The PSUs
granted in March 2017 will begin to vest in March 2018 based upon achievement of
certain performance metrics in the calendar year 2017 as determined and adopted
by the Compensation Committee in connection with the Company's annual financial
plan. If earned, that grant would have been determined to have already been 1/4
vested over the course of 2017, with the remaining three years vesting as a
time-based grant in equal installments over the next three years. Then, the new
grant for 2018 will be granted in March 2018 and will begin to vest in March
2019, if the 2018 performance triggers had been met with the remaining grant
being a time-based grant over the next three years and so on.


4.
Fringe Benefits. You will also be entitled to the standard employment benefit
package that is available to all Company employees, which is subject to change.
This will include Health, Dental and Vision coverage, plus participation in
other plans currently maintained by the Company or which may become available to
Company employees from time to time. You are also eligible to accrue three (3)
weeks of vacation per year, subject to the Company's vacation policy.



5.
At-Will Employment Relationship. If you accept our offer, your employment with
the Company will be "at-will." This means you may resign at any time for any
reason. Likewise, the Company may terminate the employment relationship at any
time, with or without cause or advance notice. In addition, we reserve the right
to modify your position, duties, and reporting relationship as needed and to use
discretion in deciding on appropriate discipline. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and the Chief Executive Officer of the Company, at the direction of the
Compensation Committee. As a professional courtesy, the Company requests that
you provide reasonable notice of any voluntary resignation in order to allow the
Company time to transition your duties and responsibilities to other employees.



6.
Conflicts of Interest. During the term of your employment with the Company, you
must not engage in any work, paid or unpaid, that creates an actual conflict of
interest with the Company. Such work shall include, but is not limited to,
directly or indirectly competing with the Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which the Company is now engaged or in which
the Company becomes engaged during the term of your employment with the Company,
as may be determined by the Company in its sole discretion. If the Company
believes such a conflict exists during the term of this Agreement, the Company
may ask you to choose to discontinue the other work or resign employment with
the Company.



7.
Severance. In the event your employment is terminated by the Company without
"Cause," then, subject to your execution and nonrevocation of a general release
of claims in favor of the Company, the Company will pay you a lump sum cash
severance payment equal to






--------------------------------------------------------------------------------







twelve months' of your then current annual base salary plus prorated cash bonus
earned up to the date of termination based on the target thresholds as set forth
in the then-current bonus plan. "Cause" means any of the following: (i) your
conviction of or plea of nolo contendere to a felony; (ii) an act by you which
constitutes gross misconduct in the performance of your employment obligations
and duties; (iii) your act of fraud against the Company or any of its
affiliates; (iv) your theft or misappropriation of property (including without
limitation intellectual property) of the Company or its affiliates; (v) material
breach by you of any confidentiality agreement with, or duties of
confidentiality to, the Company or any of its affiliates that involves your
wrongful disclosure of material confidential or proprietary information
(including without limitation trade secrets or other intellectual property) of
the Company or of any of its affiliates; (vi) your continued material violation
of your employment obligations and duties to the Company (other than due to your
death or disability, as such term is defined in Section 22(e)(3) of the Internal
Revenue Code) after the Company has delivered to you a written notice of such
violation that describes the basis for the Company's belief that such violation
has occurred and that you have not substantially cured such violation within
thirty (30) calendar days after such written notice is given by the Company.
Subject to the provisions of Section 10 below, cash severance benefits payable
pursuant to this Section 7 shall be payable on the sixty-first (61st) day
following the termination of your employment without Cause, provided the release
of claims is effective at such time.


8.
Contingencies. Your employment with the Company is conditioned on the following:

•
As an employee of the Company, you will have access to certain confidential
Company information, client lists, sales strategies and the like and you may,
during the course of your employment, develop certain information or inventions,
which will be the property of the Company. To protect the interests of the
Company, you will need to sign and abide by the enclosed "Employee Inventions
and Confidentiality Agreement" as a condition of your employment.

•
For purposes of federal immigration law, you will be required to show the
Company original documents that verify your identity and your legal right to
work in the United States (please bring suitable documentation with you on the
first day of employment). If such documentation is not provided to us within
three business days of your Start Date, our employment relationship with you may
be terminated.

•
This offer is contingent upon completion, to Green Dot's satisfaction, of
efforts to confirm your suitability for this position, including successfully
complete a background check.



9.
Entire Agreement. This letter, including the Employee Inventions and
Confidentiality Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement signed by you and an authorized officer of the Company.








--------------------------------------------------------------------------------







10.
Section 409A. To the extent (a) any payments or benefits to which you become
entitled under this Agreement, or under any agreement or plan referenced herein,
in connection with your termination of employment with the Bank constitute
deferred compensation subject to Section 409A of the Code and (b) you are deemed
at the time of such termination of employment to be a "specified employee" under
Section 409A of the Code, then such payments shall not be made or commence until
the earliest of (i) the expiration of the six (6)-month period measured from the
date of your "separation from service" (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) from the Bank; or (ii) the
date of your death following such separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to you, including (without limitation) the additional
twenty percent (20%) tax for which you would otherwise be liable under Section
409A(a)(l)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to you or your beneficiary in one lump
sum (without interest). Any termination of your employment is intended to
constitute a "separation from service" as such term is defined in Treasury
Regulation Section 1.409A-l. It is intended that each installment of the
payments provided hereunder constitute separate "payments" for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Code Section 409A (and any state law of similar effect)
provided under Treasury Regulation Section 1.409A-l(b)(4) (as a "short-term
deferral").



11.
Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.




























--------------------------------------------------------------------------------







To indicate your acceptance of the Company's offer, please sign and date this
Jetter in the space provided below and return it within three (3) business days
either via fax ( ), mail, or scanned email.


Sincerely,
/s/ Steve Streit
Steve Streit
Chief Executive Officer, Green Dot Corporation


ACCEPTANCE:


I have read the foregoing Jetter and agree with the terms and conditions of my
employment as set forth. I understand and agree that my employment with the
Company is at-will.


DATE: November 4, 2017     


SIGNATURE: /s/ Brett Narlinger
Brett Narlinger



